Ludeling, C. J.
Amanda E. Richardson and Lehman, Newgas. & Co., having obtained judgments against Mrs. E. E. Barrow,, were proceeding to execute their judgments when John J. Barrow, the husband of Mrs. E. E. Barrow, instituted tho present suit. He avers that lie is the tutor of his minor children by a former *134marriage; that lie owed tlicm forty thousand dollars as the heirs of his former wife, in consequence of having received forty thousand dollars belonging to her and used it for his own benefit; and that the property now iu the name of his second wife, and against which her •creditors are proceeding, was burdened with tlie tacit mortgage in favor of his first wife for the forty thousand dollars, as the same property had belonged to him. lie avers that he is totally insolvent, and prays that tlie proceeds of the sale of the property be paid to him, as the tutor of his children, as tho tacit mortgage before mentioned is superior in rank to that of the creditors of his second wife. This might be a convenient arrangement for him, but what would become of the security, studiously provided by tlie lawmaker, 1 or the rights of the minors ? To jiay a debt due by himself to his children, he desires that the proceeds of property subject to a tacit mortgage to secure said debt he paid to him, the debtor, who is insolvent. It is the duty of courts to see that the rights of minors are not sacrificed, especially with their aid.
The judgment of the lower court rejecting tho plaintiff’s demand is •correct.
It is therefore ordered that the judgment of the lower court he affirmed with costs of appeal.